Citation Nr: 1312168	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  12-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 2010, for the award of a 100 percent evaluation for the service-connected bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 18, 2010, for the award of special monthly compensation (SMC) based on loss of use.

3.  Entitlement to an effective date earlier than March 18, 2010, for the award of Dependents' Educational Assistance (DEA). 



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946 and from September 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2010 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which awarded service connection for bilateral sensorineural hearing loss and assigned a 40 percent rating effective from August 23, 2004, and a 100 percent from March 18, 2010.  SMC and DEA were also established on March 18, 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims.  

The Veteran asserts that he is entitled to an effective date prior to March 18, 2010, for the assignment of the 100 percent evaluation for the service-connected bilateral hearing loss and the establishment of SMC and DEA.  The Veteran has not pointed to a date for the effective date of the awards, but instead argues that it was insufficient for the RO to claim that there was no evidence specific enough to assign the 100 percent evaluation at a date earlier than March 18, 2010. 

The record compiled for appellate review of these matters to this point appears incomplete.  Various VA outpatient treatment records, to include, but not limited to,  those dated August 19, 2004, July 25, 2006, July 31, 2007, and March 27, 2009, indicate that psychoacoustic measures were taken and puretones revealed that there was moderate sloping (right) and severe sloping (left) to profound  sensorineural hearing loss bilaterally.  Speech recognition scores were also reported for the right ear on certain occasions.  It appears that audiological evaluations were performed during the appellate period other than the VA examinations conducted in 2006 and 2010; however, the audiograms have not been associated with the claims folder.  

Attempts must be made to obtain these audiological evaluations upon Remand as the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 3.159(c)(2), 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

The Board further finds that the last VA outpatient treatment records in the claims folder are dated February 5, 2010 from the Las Vegas VA Medical Center (VAMC).  Any missing and/or VA medical treatment records dated between February 5, 2010 and March 18, 2010, pertinent to the issues must also be obtained upon Remand.  Id. 

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Take all indicated action in order to obtain copies of any VA audiological evaluations, specifically the audiograms showing puretone threshold and speech recognition scores, not on file from the Las Vegas VAMC dated from August 23, 2004, to March 18, 2010.  These records should include, but are not limited to, audiograms dated August 19, 2004, July 25, 2006, July 31, 2007, and March 27, 2009.  All records and/or responses received should be associated with the claims file.

2.  Take all indicated action in order to obtain copies of any VA clinical records, audiological evaluations, and/or audiograms not on file pertaining to treatment of bilateral hearing loss from the Las Vegas VAMC dated from February 5, 2010, to March 18, 2010.  All records and/or responses received should be associated with the claims file.

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include any pertinent evidence contained within Virtual VA.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



